--------------------------------------------------------------------------------

EXHIBIT 10.15
 
2001 STOCK OPTION PLAN
 
MEDIWARE INFORMATION SYSTEMS, INC.
 
STOCK OPTION AGREEMENT
 
THIS AGREEMENT, made as of the Grant Date set forth below, by and between
Mediware Information Systems, Inc., a New York corporation having its principal
place of business at the address set forth below (hereinafter called the
“Company”), and the individual whose name and residence appear below on the
first page of this Agreement (hereinafter called “Optionee”).


WHEREAS, the terms and conditions of the Options granted to Optionee and
evidenced by this Agreement are as follows:



 
Name of Optionee:
 
Grant Date:
         
   
                         
Type of Option:
 
Address of Optionee:
         
Non-Qualified Stock Option
 
   
             
   
         
Number of Option Shares:
             
Expiration Date:
             
Exercise Price Per Share:
                             
Vesting Provisions:
             
Anniversary of
Grant Date:
Shares
Becoming
Exercisable
               
First
Second
Third
 



Company Address:  11711 W. 79th Street, Lenexa, KS 66214

1

--------------------------------------------------------------------------------



WHEREAS, Optionee is a key employee or director of, or consultant to, the
Company; and


WHEREAS, as an incentive for the Optionee and as compensation and a benefit to
him or her for serving as an employee, director or consultant, the Company has
offered to issue, and the Optionee has agreed to accept, options to purchase
shares of common stock of the Company pursuant to the 2001 Stock Option Plan of
the Company (the “Plan”).


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto hereby agree
as follows:


1.    Grant of Options: Pursuant to and subject in all respects to the
provisions of the Plan, the Company -hereby grants to the Optionee, under the
terms and conditions set forth in this Agreement and the Plan, as of the Grant
Date, Options to purchase the aggregate number of shares of common stock, par
value $.10 per share, of the Company (“Common Stock”) set forth above on the
first page of this Agreement subject to adjustment in accordance herewith (which
shares are hereinafter called “Option Shares”). The Option Shares may be
purchased by exercising the Options in accordance with the terms of this
Agreement, at the exercise price per share set forth on the first page of this
Agreement, which price, if for an Incentive Stock Option, is not less than the
fair market value of a share of Common Stock on the date of grant; and if for a
Non-qualified Option is not less than 85% of the fair market value of the stock
on the date of the grant. Terms defined in the Plan shall have the same meaning
in this Agreement unless the context requires otherwise.


2.    Vesting of Options. The Options shall vest as set forth on the first page
of this Agreement. If no vesting period or other restriction on vesting is
specified in the resolution passed granting the Options referred to herein or on
the first page of this Agreement, such Option shall vest and be exercisable as
follows: 33-1/3% after one year from grant, 66-2/3% after two years from grant,
and 100% after three years from grant. The Options shall remain exercisable
until the “Expiration Date” set forth on the first page of this Agreement unless
earlier terminated as provided herein.


The Options and exercisability of the Options shall be subject in all respects
to the terms and conditions set forth in this Agreement, and all other terms and
conditions of the Plan and any rules or regulations or other determinations of
the Compensation and Stock Option Committee (the “Committee”). Unless
specifically indicated on the first page of this Agreement, it is not intended
that the Options shall be incentive stock options for the purposes of the
Internal Revenue Code of 1986, as amended.


If a Change of Control, as defined in Section 6(b) of the Plan, is threatened or
proposed, all Options shall become exercisable in full immediately upon the
occurrence of the Change of Control. In the event of a Change of Control, the
surviving, continuing, successor, or purchasing entity or parent thereof, as the
case may be (the “Acquiror”), shall assume the Company's rights and obligations
with respect to these outstanding Options. The Acquiror may substitute options
to acquire its own stock having equal value (calculated as of the date of the
Change of Control) for such outstanding Options.


3.    Transferability. The Options may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by will or the
laws of descent and distribution or as specified in Section 7 of the Plan, and
the Options may be exercised during the lifetime of the Optionee by the Optionee
or by his or her guardian or legal representative as stated in the Plan.


4.    Exercisable only during Employment; Death; Disability. Options shall be
exercisable during the Optionee’s lifetime only by the Optionee and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution, except as provided in Sections 7 and 8 of the Plan.


5.    Confidential Information; Forfeiture;.
(a)    To the extent enforceable under applicable law, the Optionee hereby
agrees and undertakes that he or she (i) will not, without the Company’s prior
written consent, for a period of nine (9) months within the United States and
Canada directly or indirectly, alone or as a partner, officer, director,
employee, consultant, agent, independent contractor or significant shareholder
of any company or business, engage in any business activity which is directly or
indirectly in competition with the Company with respect to any of the products
or services being considered, developed, sold or otherwise marketed by the
Company at such time; and (ii) will not, for a period of twelve (12) months
within the United States and Canada directly or indirectly, employ, or knowingly
permit any company or business organization directly or indirectly controlled by
him or her to employ, any person who is employed by the Company or in any manner
seek to induce any such person to leave his or her employment by the Company.
Any unexercised Options shall be forfeited immediately upon a breach of such
undertaking as determined by the Committee and set forth in a notice given to
the Optionee and Company, any such determination to be final and binding on all
parties.

2

--------------------------------------------------------------------------------



(b)    The Optionee hereby agrees and undertakes that he or she will not at any
time, whether during or after the termination of the Optionee’s employment,
reveal to any person or entity any of the trade secrets or confidential
information concerning the products, services, organization, business or
finances of the Company or of any third party which the Company is under an
obligation to keep confidential (including but not limited to trade secrets or
confidential information respecting inventions, designs, methods, know-how,
techniques, systems, software programs, works of authorship, customer lists,
projects, plans and proposals), except as may be required in the ordinary course
of performing the duties as an Optionee of the Company, and the Optionee shall
keep secret all matters entrusted to him or her and shall not use or attempt to
use any such information in any manner which may injure or cause loss or may be
calculated to injure or cause loss, whether directly or indirectly, to the
Company. Any unexercised Options shall be forfeited immediately upon a breach of
such undertaking as determined by the Committee and set forth in a notice given
to the Optionee and Company, any such determination to be final and binding on
all parties.


(c)    Any unexercised Options that have been awarded to the Optionee shall be
forfeited if the Committee determines that the Optionee’s employment has been
terminated for Cause, as stated in Section 8(b) of the Plan. The Committee’s
determination with respect to a forfeiture shall be set forth in a notice given
to the Optionee and to the Company and shall be final and binding on all
parties; any forfeiture shall take place immediately upon receipt of the notice
by the Company.


(d)    Optionee acknowledges and agrees that the Restrictive Covenants are
reasonable and necessary for the protection of the Company’s business interests.
Nothing contained herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it including equitable relief and the
recovery of any damages.


(e)    If any court of competent jurisdiction shall at any time deem any term of
this Agreement or any provision or provisions of any covenant, undertaking or
agreement on the part of the Optionee contained in this Section 5 (“Restrictive
Covenants”) too lengthy or too restrictive or the territory too extensive, the
other terms and provisions of Section 5 shall nevertheless stand, the
restrictive periods shall be deemed to be the longest periods permissible by law
under the circumstances, the other restrictive provisions and conditions shall
be the most protective to the Company as may be permissible under law in the
circumstances, and the territory in which activities are restricted shall be
deemed to comprise the largest territory permissible by law under the
circumstances. The court in each case shall reduce the Restrictive Covenants,
time period, territory and/or other restrictions or provisions to the maximum
permissible duration or size or reasonable restriction.


6.    No Right to Dividends, Distributions or Voting. The Optionee shall not
have any rights as a shareholder with respect to any Option Shares until the
date of issuance of stock certificates for such Option Shares upon due exercise
of the Options. Until the issuance of stock certificates, no right to vote or
receive dividends or any other rights as a shareholder shall exist with respect
to Option Shares notwithstanding the exercise of the Options. No adjustment will
be made for a divi-dend or other rights for which the record date is prior to
the date the stock certificate is issued except as provided in Section 7 hereof.


7.    Adjustment in Option Shares; Change of Control. Optionee shall be entitled
to appropriate adjustments, as determined by the Committee, to the number and
class of shares of Common Stock subject to the Plan and to any outstanding
Options and in the exercise price of any outstanding Options in the event of a
reclassification, recapitalization, stock split, reverse stock split, stock
dividend, combination of shares, merger, consolidation, rights offering or any
other change in the corporate structure or shares of the Company, as described
in Section 9 of the Plan.

3

--------------------------------------------------------------------------------



8.    Exercise. The exercise of an Option must be by written notice to the
Company at its principal place of business which must state the election to
exercise the Option, the number of shares for which the Option is being
exercised and such other representations and agreements as to the Optionee's
investment intent with respect to such shares as may be required pursuant to
Section 6(c) of the Plan. The written notice must be signed by the Optionee and
must be delivered in person, by certified or registered mail, return receipt
requested, or by confirmed facsimile transmission, to the Chief Financial
Officer or other authorized representative of the Company, prior to the
termination of the Option, accompanied by full payment of the exercise price for
the number of shares being purchased. The Option Shares to be purchased upon
each exercise of any Option shall be paid for in full at the time of such
exercise, such payment to be made (i) in cash, by certified or bank cashier’s or
teller’s check, or cash equivalent, (ii) by tender to the Company of shares of
the Company’s capital stock owned by the Optionee and having a fair market value
on the date of exercise equal to the aggregate exercise price of the shares of
Option Shares to be purchased upon such exercise, (iii) by the assignment of the
proceeds of a sale of some or all of the Option Shares being acquired upon the
exercise of the Option, or (iv) by any combination of the methods of payment
provided in clauses (i)-(iii).


9.    Compliance with Laws and Regulations. The grant and exercise of the
Options, and the Company’s obligation to sell and deliver stock hereunder, are
subject to such approvals by any regulatory or governmental agency as may be
required and shall comply with all relevant provisions of applicable Federal and
state laws, rules and regulations, including, without limita-tion, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, state securities laws, the rules and regulations promul-gated
thereunder, and the require-ments of any stock exchange or of any quotation
association or organization upon which the Option Shares may then be listed or
quoted, and shall be further subject to the approval of counsel for the Company
with respect to such compliance. The Company may imprint any legends on the
Option Shares restricting their subsequent sale or transfer that may be required
by state or Federal law.


Unless the Option Shares shall be duly registered under the Securities Exchange
Act of 1933 and registered, qualified or authorized under applicable state
securities law, the Optionee, by accepting these Options, represents and
warrants for himself and any other person or persons properly exercising these
Options that any and all shares purchased hereunder shall be acquired for
investment and not with the intention to sell or distribute such shares and
agrees to deliver to the Company, upon request, a written representation that
the shares being purchased are being acquired for investment and not with a
present intention of sale or with a view to distribution, and a consent that the
certificate representing such shares be endorsed to indicate such
representation. The Company shall not be liable in the event it is unable to
issue or sell shares of Common Stock or other securities to the Optionee if such
issuance or sale would be unlawful, nor shall the Company be liable if the
issuance or sale of shares of Common Stock or other securities to an Optionee is
subsequently invalidated.


10.   Withholding. The Company shall withhold all income or other taxes
permitted or required to be withheld by applicable law and shall remit them to
the appropriate taxing authority as provided in Section 6(e) of the Plan.


11.   Employment Rights. Nothing contained in the Plan or in this Option
Agreement shall confer upon the Optionee any right to be employed by, or to be
continued in the employ of, the Company or of any of its subsidiaries or
interfere in any way with the right of the Company or any subsidiary by whom
such person may be employed to terminate his employment at any time.


12.   Notice of Disposition. If these Options shall be incentive stock options
the following shall apply: Optionee or his estate or legal representative shall
immediately notify the Company in the event of any disposition of any kind by
him of Option Shares acquired pursuant to these Options. If the disposition
shall be a “disqualifying” disposition within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended, the Optionee or his estate or legal
representation shall immediately pay any federal, state or local taxes owing by
reason of the exercise or disposition and provide proof of payment to the
Company.


13.   Notices. Any notice to be given under the terms of the Options shall be
addressed to the Company or to the Optionee at the addresses appearing on the
first page of this Agreement, or at such other address as either party may
hereafter designate in writing to the other.

4

--------------------------------------------------------------------------------



14.   Interpretation of this Agreement. Any dispute regarding the interpretation
of this Agreement shall be resolved in accordance with the Plan and may be
submitted by the Optionee or by the Company forthwith to the Committee for
resolution, which shall review such dispute at the time of the next regular
meeting of the Board or such Committee, or earlier at the Committee’s
discretion. The decision of the Committee, as the case may be, with regard to
such dispute shall be final and binding upon the Company and upon the Optionee.


15.   Successors and Assigns. Except as otherwise provided herein, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors and assigns of the Company and the administrators, heirs and
legal representatives of the Optionee.


16.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Kansas, without giving effect to the
principles of conflicts of law.


17.   Amendments. No provision of this Agreement shall be modified, amended,
extended or waived except in writing signed by the parties hereto or as
otherwise be permitted or con-templated by the Plan.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and Optionee has executed this Agreement, all as of
the date and year first above written.





 
MEDIWARE INFORMATION SYSTEMS, INC.
                 
By:
   
   
Name:
   
   
Title:
   
                   
Optionee
             
    
           
Print Name:
   
 

 
 
6

--------------------------------------------------------------------------------